 



Exhibit 10.1

      Execution Copy

LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) dated the 15th day of September,
2005 (the “Agreement Date”), is by and between the MICHIGAN ECONOMIC DEVELOPMENT
CORPORATION, a Michigan public body corporate (the “MEDC”), whose address is 300
North Washington Square, Lansing, Michigan 48913 Attn: Portfolio Manager; and
PICOMETRIX, LLC., a Delaware limited liability company (the “Company”), whose
address and principal office is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104.
As used in this Agreement, each of the MEDC and the Company are individually
referred to without distinction as a “Party” and collectively referred to as the
“Parties.”
RECITALS
     A. The State of Michigan pursuant to Section 801 of Act Number 11 of the
Michigan Public Acts of 2005 (the “Act”) has appropriated monies for the Life
Sciences and Technology Tri-Corridor;
     B. Given that the impetus for this funding appropriation is the desire to
build both the stature of life science, homeland security and advanced
automotive manufacturing research and the level of activity related to life
science, homeland security and advanced automotive manufacturing in the State of
Michigan (the “State”), the term Michigan Technology Tri-Corridor (the
“Corridor”) is being used and the appropriation is being used to create the
Michigan Technology Tri-Corridor Fund (the “Fund”);
     C. Consistent with the Act, the mission of the Corridor is to encompass the
best of academic life science, homeland security and advanced automotive
manufacturing along with acting as a catalyst for a robust entrepreneurial
private sector of new and established commercial ventures, thereby enhancing
State economic development and the health and well being of the citizens of the
State;
     D. The Act and Executive Order 2003-19 created the Michigan Technology
Tri-Corridor Steering Committee (the “Steering Committee”), which will monitor
and assess the Fund portfolio and the mix of projects within the Corridor to
insure that Fund disbursements are consistent with the Act;
     E. The Steering Committee prepared and advertised a Request for Proposals
for disbursements from the Fund;
     F. The Company submitted a Project Application (the “Proposal”) in response
to a Request for Proposals circulated by the Steering Committee;
     G. In the Proposal the Company described how financial support from the
Fund could be used by the Company to engage in life sciences, homeland security
and advanced automotive manufacturing activity within the State toward the
accomplishment of life science, homeland security and advanced automotive
manufacturing milestones;
     H. After peer review for scientific and economic merit commissioned by the
Steering Committee, the Proposal was highly rated as meeting the mission of the
Corridor;
     I. By Resolution of the Steering Committee, dated June 15, 2005, the Fund
offered the Company an award of One Million Two Hundred Thousand Dollars
($1,200,000);
     J. The MEDC has determined that all of such funds shall be disbursed
according to the terms and conditions hereinafter set forth;

 



--------------------------------------------------------------------------------



 



     K. The Company desires to obtain financial support from the Fund in the
form of a loan, to conduct life sciences research and development activity
within the State toward the accomplishment of certain milestones, upon the terms
and conditions hereinafter set forth;
     L. Consistent with the Act and in accordance with the MEDC’s mission of
carrying out efficient and effective economic development programs and policies
within the State, the MEDC has agreed to administer certain disbursements from
the Fund; and
     M. The MEDC desires to disburse a Loan to the Company in the amount of One
Million Two Hundred Thousand Dollars ($1,200,000) upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the recitals and mutual agreements
hereinafter contained, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. As used in this Agreement, the following terms
whenever capitalized, shall have the following respective meanings unless the
context or use clearly indicates another or different meaning or intent, and
such definitions shall be applicable to both the singular and plural forms:

  (a)   “Act” means Section 801 of Act Number 11 of the Public Acts of 2005, as
amended, that appropriated monies for the State of Michigan Technology
Tri-Corridor.     (b)   “Agreement” means this Loan Agreement as it may be
amended or supplemented in accordance with its terms, the Loan Documents and the
Exhibits to this Agreement.     (c)   “Agreement Date” means the date on which
this Agreement is executed.     (d)   “Board” means the Board of Directors of
the Company.     (e)   "Budget” means the budget included as Exhibit “F”.    
(f)   “Bureau” means the Bureau of Commercial Services of the Department of
Labor and Economic Growth.     (g)   “Closing Date” means the date on which the
first disbursement is made under this Agreement.     (h)   “Company” means
Picometrix, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Advanced Photonix, Inc.     (i)   “Corridor” means the Michigan
Technology Tri-Corridor.     (j)   “Events of Default” means those events
described in Section 8.1 of this Agreement, and “Event of Default” shall mean
any one of such events.     (k)   “Exhibit” means each of the documents or
instruments attached to this Agreement identified as an Exhibit serially
lettered, each of which is hereby incorporated by reference, and as such may be
amended.

-2-



--------------------------------------------------------------------------------



 



  (l)   “Fund” means the Michigan Technology Tri-Corridor Fund created pursuant
to the Act.     (m)   “Indebtedness” means the outstanding principal of, and
accrued but unpaid interest on, the Note.     (n)   “Intellectual Property”
means all patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights, manufacturing
processes, formulae, trade secrets, customer lists and know how.     (o)   “Key
Milestones” means major achievements of the Company as described in Exhibit “A”.
    (p)   “Loan” means the loan made by the MEDC to the Company, under this
Agreement.     (q)   “Loan Disbursement” means a disbursement on the Loan under
this Agreement.     (r)   “Loan Disbursement Request” means a written request
from the Company for a Loan Disbursement.     (s)   “Loan Documents” means this
Agreement, the Note and the Security Agreement.     (t)   “Maximum Amount” means
of One Million Two Hundred Thousand Dollars ($1,200,000).     (u)   “MEDC” means
the Michigan Economic Development Corporation, a Michigan public body corporate.
    (v)   “Milestone Certificate” means the certificate issued by the Company
whereby the Company certifies the completion of certain Key Milestones in the
form of Exhibit “B”.     (w)   “Milestone Report” means the report submitted by
the Company to demonstrate completion of one or more sets of Key Milestones.    
(x)   “Note” means the Promissory Note (Line of Credit) of the Company
evidencing the Loan in the form attached hereto as Exhibit “D”.     (y)  
“Portfolio Manager” means that individual person designated by the MEDC to
administer this Agreement and to make and monitor the disbursements hereunder.  
  (z)   “Proceeds” means funds paid by the MEDC to the Company pursuant to this
Agreement.     (aa)   “Progress Report” means the semi-annual report submitted
each April and October describing the current status of milestones. The Progress
Report includes the Metrics and Statistics section.     (bb)   “Proposal” means
the Project Application for funding submitted by the Company, and attached
hereto as Exhibit “G”.

-3-



--------------------------------------------------------------------------------



 



  (cc)   “State” means the State of Michigan.     (dd)   “Steering Committee”
means the Michigan Technology Tri-Corridor Steering Committee created pursuant
to the Act.     (ee)   “Trigger Event” means, as of the time determined, when
the Company ceases to have substantially all of its employees (exclusive of
sales staff) or operations located within the State.

     Section 1.2 Construction of Certain Terms. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; and (iv) the terms
“Article,” or “Section,” shall refer to the specified Article, or Section, of
this Agreement.
ARTICLE II
LOAN
     Section 2.1 Loan Commitment. Pursuant to the terms and conditions of this
Agreement, the MEDC agrees to make a Loan to the Company in the amount of up to
the Maximum Amount in such installments and at such times as the Company may
specify in accordance with Section 2.2 hereof. The MEDC’s obligation to disburse
any portion of the Loan shall automatically be suspended upon the occurrence,
and during the continuance, of an Event of Default.
     Section 2.2 Loan Disbursement Procedure. The Company, at its discretion,
may request a disbursement (a “Loan Disbursement”) of a portion of the Loan no
more frequently than once a month by delivering to the MEDC a completed Loan
Disbursement Request, substantially in the form as Exhibit “C” (the “Loan
Disbursement Request”) and a Milestone Report. The MEDC shall within thirty
(30) calendar days of its receipt of the Loan Disbursement Request make the Loan
Disbursement (either by check or wire transfer as selected by the MEDC) directly
to the Company, upon satisfaction of the following conditions:

  (i)   the initial Loan Disbursement Request must be accompanied by an
(A) executed original of the Note, and (B) an opinion of legal counsel to the
Company, substantially in the form attached as Exhibit “E”; and must not exceed
Six Hundred Thousand Dollars ($600,000);     (ii)   the second Loan Disbursement
does not, upon achievement of the first set of Key Milestones, exceed One
Hundred Sixty Eight Thousand Dollars ($168,000);     (iii)   the third Loan
Disbursement does not, upon achievement of the second set of Key Milestones,
exceed One Hundred Sixty Eight Thousand Dollars ($168,000);     (iv)   the
fourth Loan Disbursement does not, upon achievement of the third set of Key
Milestones, exceed One Hundred Sixty Eight Thousand Dollars ($168,000);     (v)
  provided the Company has achieved all of the Key Milestones and submitted its
Final Report, the final Loan Disbursement, together with all other Loan
Disbursements to the Company, does not exceed the Maximum Amount;     (vi)  
there is no outstanding Event of Default as of the date of the Disbursement
Request; or

-4-



--------------------------------------------------------------------------------



 



  (vii)   with respect to the final Loan Disbursement, receipt and approval by
the Portfolio Manager of the Company’s Final Report demonstrating achievement of
milestones that the Portfolio Manager determines to be in material compliance
with Exhibits F (Budget), A (Key Milestones), and G (Proposal), or amendments
thereof.

     Section 2.3 Application of Loan Payments. The Company shall make all
payments, whether repayments of principal or payments of interest, by check or
wire transfer as directed by the MEDC. The MEDC shall apply all payments
received from the Company first to any late fees, then to accrued interest and
then to principal.
     Section 2.4 Loan Prepayments. The Company shall have the right to prepay
accrued interest and principal in whole or in part at any time without payment
of any prepayment fee or penalty. Prepayments are to be applied first to accrued
interest and then to principal.
     Section 2.5 Acceleration. Upon the occurrence of a Trigger Event or if an
Event of Default remains uncured beyond the period allowed in Section 8.1, the
MEDC may at its sole option and discretion declare the entire unpaid balance of
principal and accrued interest immediately due and owing. The MEDC shall give
the Company written notice of this declaration of acceleration by sending a
statement to the Company stating the declaration and setting out the amount owed
as of the date of the notice; provided, however, that in the event of any
acceleration by reason of the occurrence of a Trigger Event, the amount due
shall be equal to the sum of the Indebtedness and a premium equal to seven
percent (7%) of the then-outstanding principal balance of the Loan.
Notwithstanding the foregoing, but provided that the MEDC shall have disbursed
the Maximum Amount in respect of satisfaction of all of the Key Milestones, the
MEDC may not accelerate the Indebtedness by reason of the occurrence of a
Trigger Event during the eighteen (18) month period commencing with the last
such disbursement, but may do so at any time during the sixty (60) days
following the expiration of such period with respect to a Trigger Event
occurring during such period. In any event, Interest shall continue to accrue at
the rate set out herein until the Company pays the entire balance (and such
premium, if applicable), together with all accrued interest, in full.
ARTICLE III
REPRESENTATIONS AND COVENANTS OF THE COMPANY
     Section 3.1 Organization. The Company is duly organized and is validly
existing in good standing under the laws of the State of Delaware and has the
limited liability company power and authority to enter into and perform its
obligations under this Agreement. The Company is not presently authorized to
conduct business as a foreign limited liability company in any jurisdiction
other than the State of Michigan. Exhibit “H” includes a certificate of good
standing from the State of Michigan dated within sixty (60) calendar days of the
Closing Date, together with copies of the Company’s Certificate of Formation
(including all amendments, restatements and supplements). On the Agreement Date
the Company has its principal office and substantially all of its operations and
employees located within the State. The sole member of the Company is Advanced
Photonix, Inc., a Delaware corporation.
     Section 3.2 Limited Liability Company Authority. The execution, delivery
and performance by the Company of this Agreement has been duly authorized and
approved by all necessary and proper limited liability company action on the
part of the Company and will not violate any provision of law or of the
Company’s Certificate of Formation or operating agreement, or result in the
breach of or constitute a default or require any consent under, or result in the
creation of any lien, charge, restriction, claim or encumbrance upon, any
property or assets of the

-5-



--------------------------------------------------------------------------------



 



Company pursuant to any indenture or other agreement or instrument to which the
Company is a party or by which the Company or its property may be bound or
affected, other than has or will be obtained or as specifically provided herein,
and this Agreement is valid, binding, and enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other laws or affecting the enforcement of creditors’ rights
generally or by general principles of equity.
     Section 3.3 Consent. Except as has been disclosed in writing to the MEDC or
already obtained, no consent or approval is necessary from any governmental or
other authority, except the MEDC, as a condition to the execution and delivery
of this Agreement by the Company or the performance of any of its obligations
hereunder.
     Section 3.4 Full Disclosure. Neither this Agreement, the Proposal, nor any
written statements or certificates furnished by the Company to the Steering
Committee or the MEDC in connection with the making of the award and Agreement
contain any untrue statement or material fact, or omit a fact necessary to make
the statements contained therein or herein misleading. There is no fact that the
Company has not disclosed to the Steering Committee or the MEDC in writing,
which materially adversely affects or, to the best of the Company’s knowledge,
is likely to materially adversely affect the properties, business, or condition
(financial or otherwise) of the Company or the ability of the Company to perform
this Agreement.
     Section 3.5 Litigation. Except as has been disclosed in writing to the
MEDC, to the knowledge of the Company or its officers, there are no suits or
proceedings, pending or, to the knowledge of the Company, threatened, before any
governmental commission, board, bureau, or other administrative agency or
tribunal, which, if resolved against the Company, would have a material adverse
effect on the financial condition or business of the Company.
     Section 3.6 Compliance with Laws. To its knowledge, the Company is not and
will not during the term of this Agreement be in violation of any laws,
ordinances, regulations, rules, orders, judgments, decrees or other requirements
imposed by any governmental authority to which it is subject, including those
related to research misconduct and research integrity, and will not fail to
obtain any licenses, permits or other governmental authorizations necessary to
the ownership of its properties or to the conduct of its business, which
violation or failure to obtain might materially and adversely affect its
business, profits, properties or condition (financial or otherwise).
     Section 3.7 Suits or Other Proceedings. Upon the Company obtaining
knowledge of any material litigation, dispute or proceeding being instituted or
threatened against the Company or any attachment, levy, execution or other
process being instituted against any property or assets of the Company, the
Company will promptly notify the MEDC in writing of such litigation, dispute,
levy, execution or other process.
     Section 3.8 No Brokers or Finders. No individual person, firm or entity has
a right, interest or claim against the Company for any commission or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement.
     Section 3.9 Use of Proceeds. The Company shall use the Proceeds as
described in the Budget. The Company agrees that all Proceeds shown in the
Budget are to be spent as generally specified, except that re-budgeting between
general categories of up to ten percent (10%) of the total budget amount is
permissible without the necessity of prior approval by the Portfolio Manager.
Any other changes to the budget must be pre-approved in writing by the Portfolio
Manager. Any Proceeds used to pay employees or contractors not contemplated by
the Proposal who perform services outside the State must be pre-approved by the
Portfolio Manager, which approval shall not be unreasonably withheld or delayed.
The Company shall maintain an overall financial management system to ensure
effective control over and accountability for all funds received hereunder, as
well as records that allow for the comparison of actual expenditures

-6-



--------------------------------------------------------------------------------



 



outlays with budgeted amounts, supported in each case by source documentation
(including without limitation, time sheets and third party invoices) for all
expenditures of Proceeds greater than $100 that is sufficiently detailed so as
to allow for the verification of such expenditure and comparison with Budget
line items.
     Section 3.10 Property. The Company will maintain its property and assets in
customary repair, order and condition.
     Section 3.11 Proprietary Information of Third Parties. No third party has
claimed or, to the Company’s knowledge, has reason to claim that any individual
person, firm or entity employed by or affiliated with the Company has:
(a) violated an employment, non-competition or non-disclosure agreement;
(b) disclosed or utilized any trade secret or proprietary information or
documentation of the third party; or (c) interfered in the employment
relationship between the third party and any of its present or future employees.
The Company has not received a request for information from a third party that
suggests this type of claim may be contemplated. To the Company’s knowledge,
after reasonable inquiry, no individual person, firm or entity employed by or
affiliated with the Company has or intends to: (i) employ any trade secret,
information or documentation proprietary to any former employer; or (ii) violate
any confidential relationship with a third party in connection with the
development, manufacture or sale of any of the Company’s products, proposed
products, services or proposed services. The Company is not aware of any aspect
in the conduct of its business or the performance of this Agreement that will
constitute a breach or default under any agreement entered into by any
individual person, firm or entity employed by or affiliated with the Company.
     Section 3.12 Trade Secret Protection. To the Company’s knowledge, all
technical information developed by and belonging to the Company that has not
been patented has been kept confidential. All employees and consultants of the
Company having access to the confidential or proprietary information of the
Company have signed a non-disclosure agreement for the benefit of the Company.
The Company has taken all reasonable security measures to protect the secrecy,
confidentiality and value of the Company’s trade secrets. To the Company’s
knowledge, the trade secrets have not been disclosed by the Company or by any
shareholder, officer or employee in any forum, such as a conference or seminar,
or in any professional journal, trade publication or any other publication or
non-confidential writing. The trade secrets have not been disclosed in a
presentation to a prospective joint venture or manufacturing partner or investor
without an appropriate confidentiality agreement. Any of the employees of the
Company and any other individual person, firm or entity who, either alone or in
concert with others, developed, invented, discovered, derived, programmed, or
designed these secrets or who have knowledge of or access to information
relating to them, have been put on notice thereof and have entered into
appropriate nondisclosure agreements. To the knowledge of the Company, no
individual person, firm or entity other than the Company’s officers, employees
and consultants under obligations of confidentiality has possession or knowledge
of the Company’s trade secrets, excepting the United States government by reason
of contracts between the Company and the United States Government.
Notwithstanding the foregoing, the Company has and will continue to disclose
trade secrets and other proprietary information to potential institutional
investors and to other potential investors from whom or which the Company is
unable to secure an obligation of confidentiality.
     Section 3.13 Intellectual Property Rights. The Company owns or possesses
adequate licenses or other rights to use all Intellectual Property necessary or
desirable to the conduct of its business as currently conducted and as
contemplated by the Proposal. No claim is pending or, to the Company’s knowledge
is threatened, in connection with the Company’s use of any Intellectual
Property. The Company has no actual knowledge of the basis for a claim against
the Company’s use of its Intellectual Property. The Company has not received
notice that it is in default of any license agreement to which the Company is a
licensee.

-7-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND COVENANTS OF THE MEDC
     The MEDC represents and warrants to the Company that:
     Section 4.1 Organization. The MEDC is a public body corporate formed under
an Interlocal agreement pursuant to the Urban Cooperation Act of 1967, as
amended, primarily to promote economic development in the State. The MEDC has
the corporate power and authority to enter into and perform its obligations
under this Agreement.
     Section 4.2 Consent. Except as had been disclosed in writing to the
Company, no consent or approval is necessary from any governmental authority as
a condition to the execution and delivery of this Agreement by the MEDC or the
performance of any of its obligations hereunder.
     Section 4.3 Sophistication. The MEDC has sufficient knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of making the Loan. The MEDC is financially able to bear
the risk of total loss thereof.
     Section 4.4 Information. The MEDC has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management. The MEDC has asked for and received all information it needs to
evaluate the transactions contemplated by this Agreement, subject to the
accuracy of the representations and warranties of the Company contained in this
Agreement.
ARTICLE V
INSURANCE AND INDEMNIFICATION
     Section 5.1 Insurance. The Company, during the term of this Agreement, will
acquire and maintain insurance from responsible companies in such amounts and
against such risks as are ordinarily carried by similar businesses, including
but not limited to public liability insurance, workers’ compensation insurance
or a program of self-insurance complying with the requirements of State law. The
Company shall provide evidence of such insurance to the MEDC at its request.
     Section 5.2 Indemnification and Hold Harmless. Except for disbursement of
the Proceeds as required in this Agreement, the MEDC, its corporate board, its
Executive Committee, the Steering Committee and their respective participants,
officers, agents and employees (collectively, the “Indemnified Persons”) shall
not be liable to the Company for any reason.
     The Company shall indemnify and hold the MEDC or other Indemnified Person
harmless against any and all claims asserted by or on behalf of any individual
person, firm or entity, (other than an Indemnified Person), arising or resulting
from, or in any way connected with this Agreement and any and all related
documents executed and delivered in connection therewith or any act or failure
to act by the Company under the Agreement, including all liabilities, costs and
expenses, including reasonable counsel fees, incurred in any action or
proceeding brought by reason of any such claim. In the event that any action or
proceeding is brought against the MEDC or other Indemnified Person by reason of
any such claim, such action or proceeding shall be defended by MEDC counsel or
by counsel chosen by the Company, as the MEDC shall determine and indicate by
notice to the Company within fifteen (15) days of the MEDC’s receipt of notice
of the filing of any such claim. In the event such defense is by MEDC counsel,
the Company shall indemnify the MEDC for reasonable costs of its counsel
allocated to such defense and charged to the MEDC, subject to delivery by the
MEDC to the Company of detailed invoices

-8-



--------------------------------------------------------------------------------



 



for such costs. If the MEDC fails to timely give such notice, the Company shall
assume the defense of such claim at its sole cost and expense.
     The Company shall have no obligation to indemnify an Indemnified Person
under this Section 5.2 if a court with competent jurisdiction finds that the
liability in question was caused by the willful misconduct or gross negligence
of the MEDC or other Indemnified Person, unless the court finds that despite the
adjudication or liability, the MEDC or other Indemnified Person is fairly and
reasonably entitled to indemnity for the expenses the court considers proper.
The MEDC and the Company agree to act cooperatively in the defense of any action
brought against the MEDC or another Indemnified Person, the Company, or the MEDC
or other Indemnified Person and the Company jointly to the greatest extent
possible.
     Any Indemnified Person making a claim under this Section 5.2 shall give the
Company notice thereof within fifteen (15) days following the Indemnified
Person’s receipt of the complaint or other pleading giving rise to such claim,
which notice shall specify the nature, scope and amount of any such claim and be
accompanied by such complaint or other pleading. The failure of such Indemnified
Person to deliver such notice within such fifteen (15) day period shall, if
materially prejudicial to the Company’s ability to defend such action, relieve
the Company of its obligation of indemnity hereunder as to such claim. In the
event that the MEDC shall use its own counsel to defend against any claim giving
rise to the Company’s obligation of indemnity under this Section 5.2, the
Company shall nonetheless, at its sole cost and expense, have the right to
participate in such defense to the extent practical. If the MEDC assumes defense
of any such claim, the Company shall not have any obligation of indemnity
hereunder with respect to any settlement of such claim made without the
Company’s consent, which consent shall not be unreasonably withheld. If the
Company assumes the defense of any such claim, the Company shall not settle any
such claim that involves anything other than the payment of money by the Company
without the consent of the MEDC or any other Indemnified Person, which consent
shall not be unreasonably withheld or delayed.
     Performance of the activities contemplated under this Agreement is within
the sole control of the Company and its employees, agents and contractors, and
an Indemnified Person shall have no liability in tort or otherwise for any loss
or damage caused by or related to the actions, products and processes of the
Company, its employees, agents or contractors.
     The Company shall also indemnify the MEDC and any other Indemnified Persons
from and against all costs and expenses, including reasonable counsel fees,
lawfully incurred in enforcing any obligation of the Company under this
Agreement.
     This Section 5.2 shall survive the termination of this Agreement.
ARTICLE VI
CONDITIONS TO THE OBLIGATIONS OF MEDC
     The MEDC’s obligations under this Agreement are contingent upon the Company
satisfying the MEDC that the following conditions have been met, on or before
the Closing Date.
     Section 6.1 Opinion of Company’s Counsel. The MEDC shall have received an
opinion from counsel for the Company, dated the Closing Date, in substantially
the form of the letter attached as Exhibit “E”.
     Section 6.2 Satisfactory Due Diligence. The MEDC shall have completed its
due diligence of the Company and be reasonably satisfied with the outcome.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VII
GENERAL TERMS AND CONDITIONS
     Section 7.1 Key Milestones. The Company agrees to the Sets of Key
Milestones set forth as Exhibit “A”.
     Section 7.2 Key Milestones Reached. The Portfolio Manager (as defined
herein) shall determine reasonable and substantial compliance with the Key
Milestones reached based on; (i) the Milestone Certificate, which shall be
submitted by the Company in substantially the form of Exhibit “B”; and (ii) the
Milestone Report. The Portfolio Manager shall, within thirty (30) calendar days
of receipt of the Milestone Certificate and the Milestone Report, do one or more
of the following: request to review or inspect Company records related to a
Milestone Certificate and Milestone Report pursuant to Section 7.3; approve the
Milestone Certificate and Milestone Report; request further clarifying
information or, determine that the Key Milestones have not been accomplished and
reject the Loan Disbursement Request, provided that any rejection shall be done
in good faith and not for an arbitrary or capricious reason. Absent any such
affirmative action by the MEDC, the Milestone Certificate and the Milestone
Report shall be deemed accepted by the MEDC.
     Section 7.3 Access to Records and Inspection Rights. To enable the MEDC to
monitor and ensure compliance with the terms of this Agreement, the Company
shall permit the MEDC to inspect the books and records, including financial
records and all other information and data relevant to the terms of this
Agreement and the expenditure of the Proceeds, but not more than once per
calendar quarter except upon the occurrence of an Event of Default or the MEDC’s
reasonable belief that an Event of Default has occurred. The Company shall
permit the Portfolio Manager or any employee or agent of the MEDC to visit, upon
reasonable prior notice and during normal business hours, the Company offices
and any other location where books and records of the Company are normally kept,
to inspect the books and records, including financial records, of the Company
related to this Agreement (including information and data deemed by the Company
as Confidential Information, as defined in Section 7.6 hereof). At such visits,
the Company shall permit the Portfolio Manager or any employee or agent of the
MEDC to make copies thereof or extracts therefrom of information not deemed by
the Company as Confidential Information and to discuss the affairs, finances and
accounts of the Company related to this Agreement with its officers, employees
or agents who are primarily responsible for expenditure of the Proceeds as often
as the MEDC may reasonably require. Notwithstanding anything to the contrary in
this Article VII, any information and data that the Company reasonably
determines is Confidential Information shall be reviewed by the MEDC at the
offices of the Company (in lieu of the Company delivering such information or
data to the MEDC) during normal business hours and the MEDC shall not have the
right to remove, photocopy, photograph or otherwise record in any way any part
of such books and records without the prior written consent of the Company.
     Section 7.4 Information and Reports. The Company shall provide to the MEDC
semi-annual summary progress reports (the “Progress Reports”) on each, April 1
and October 1, for the six (6) month period ending a full month prior to the due
date in a form acceptable to the Portfolio Manager except that the Portfolio
Manager hereby waives the requirement for the October 2005 Progress Report. Each
Progress Report shall contain a concise description of activities supported by
the Proceeds, the Company’s accomplishments, the Company’s performance against
the Key Milestones, information on the use of the Proceeds, Metrics and
Statistics section, and any additional information or data requested by the
Portfolio Manager reasonably related to the business, affairs and financial
condition of the Company, provided that such additional information or data does
not constitute Confidential Information the review of which shall be conducted
pursuant to Sections 7.3 and 7.6 hereof. The Progress Report shall be
substantially in the form of Exhibit “J” (Progress Report Form). The Milestone
Reports shall contain adequate documentation to demonstrate that a set of Key
Milestones has been met. The Milestone Report shall contain a table of contents
and state the Key Milestone (or part thereof)

-10-



--------------------------------------------------------------------------------



 



that is to be reviewed. Furthermore, the Milestone Report shall include the
contract number/letter, page number, paragraph number, and sentence number, if
needed, where the milestone can be verified and include copies of receipts,
other supporting documentation, and all relevant attachments. If the Milestone
Report coincides with the semi-annual Report, and upon agreement of the
Portfolio Manager at least one week prior to the due date, the Portfolio Manager
may waive the semi-annual Report, less the Metrics and Statistics section, and
accept the Milestone Report to fulfill the semi-annual Report requirement. There
will be frequent contact between the MEDC and the Company, including a minimum
of two site visits made approximately at the one year and two year anniversary
of the Agreement Date and pursuant to at least ten (10) business days advance
notice. Within six (6) months following the completion of the (last) Set of Key
Milestones, the Company shall provide the MEDC with a Final Progress Report (the
Final Progress Report). The final Progress Report shall be an all-encompassing
report and shall include a description of the milestones achieved during the
award period, budget, metrics, statistics, intellectual property and
commercialization status, any supporting documentation and any other information
or data requested by the Portfolio Manager to assess compliance with Exhibits F
(Budget), A (Key Milestones) and G (Proposal). All Progress Reports shall be
retained by the MEDC and shall be in a form as determined in advance by the
Portfolio Manager. The Company shall include reprints of publications published
based upon developments funded by the Proceeds in the semi-annual Progress
Reports and the Final Progress Report. The Company shall provide to the MEDC
immediate notice of any material change to activities funded with the Proceeds,
including, but not limited to, changes to key personnel. The Company agrees that
all material changes to milestones and the Budget (other than as provided in
section 3.9 above, Exhibit A and Exhibit G) must be pre-approved in writing by
the Portfolio Manager, which approval shall not be unreasonably withheld or
delayed.
     Section 7.5 Annual Financial Statements. The Company shall provide to the
MEDC copies of the financial statements for its parent, Advanced Photonix, Inc.,
as audited by an independent certified public accountant and filed with the
Securities and Exchange Commission, within one hundred and fifty (150) calendar
days after the end of the Company’s fiscal year.
     Section 7.6 Confidentiality. In connection with the transactions
contemplated by this Agreement, the MEDC or its representatives may obtain, or
have access to, confidential and/or proprietary information or data concerning
the business, operations, assets and liabilities of the Company, including,
without limitation, the Company’s Intellectual Property (collectively, the
“Confidential Information”). The MEDC agrees that it and its representatives
will use the Confidential Information solely for the purpose of consummating the
transactions contemplated by this Agreement, and that the Confidential
Information will be kept strictly confidential and that neither the MEDC nor any
of its representatives will disclose any of the Confidential Information in any
manner whatsoever; provided, however, that the MEDC may disclose Confidential
Information (a) to such of its representatives who need such information or data
for the sole purpose of consummating the transactions contemplated by this
Agreement, (b) to the extent required by applicable law (including, without
limitation, the Michigan Freedom of Information Act, as amended), (c) if, prior
to the Agreement Date, such information or data was generally publicly
available, (d) if after the Agreement Date, such information or data becomes
publicly available without fault of or action on the part of the MEDC or its
representatives, and (e) in all other cases, to the extent that the Company
gives its prior written consent to such disclosure. Notwithstanding the
foregoing, the MEDC shall give the Company not less than three (3) days’ prior
written notice of any disclosure permitted by this Section 7.6 to allow the
Company and its parent corporation to comply with Regulation FD, as promulgated
under the Securities Act of 1933, as amended. This Section 7.6 shall survive
termination of this Agreement.
     Section 7.7 Portfolio Manager. The MEDC shall designate a Portfolio Manager
to administer this Agreement and to monitor the disbursements hereunder. The
Portfolio Manager may be changed at the discretion of the MEDC.

-11-



--------------------------------------------------------------------------------



 



     Section 7.8 Publicity. The Company will not use the name of the MEDC, nor
any officer, agent or employee of the MEDC in any publicity, advertising or news
release concerning this Agreement without the prior written approval of the
Portfolio Manager or an authorized representative of the MEDC, which approval
shall not be unreasonably withheld or delayed. The Parties agree to prepare and
issue at least one news release announcing this Agreement within thirty
(30) calendar days after the Agreement Date, which news release(s) shall be
subject to the prior approval of the Parties and the expense of which shall be
borne by the MEDC. The MEDC shall give the Company not less than three (3) days’
prior written notice of any dissemination of any such press release to allow the
Company and its parent corporation to comply with Regulation FD, as promulgated
under the Securities Act of 1933, as amended.
     Section 7.9 Intangible Rights. The Company, will make all filings and
applications and take any other steps which, in the opinion of the Company’s
counsel and subject to the consent of the Board, are necessary to protect the
Company’s interests in the intangible rights that the Board determines are
necessary or appropriate for the conduct of its business, including licenses,
permits, franchises, concessions, and Intellectual Property. The Company will
register its ownership of every patent that it owns by assignment with the
United States Patent and Trademark Office. The Company will require all
employees and consultants involved in product development to execute an
assignment to the Company of the rights to all technology, inventions, computer
programs, written materials or other matters developed in the course of
employment or consultation with the Company.
     Section 7.10 Compliance with Governing Documents. The Company shall comply
with all obligations under its Certificate of Formation and operating agreement.
     Section 7.11 Discharge of Obligations. Unless contested in good faith by
appropriate proceedings without risk of encumbrance of any Company asset, the
Company shall promptly pay and discharge all taxes, assessments, and
governmental charges lawfully levied or imposed upon it (in each case before
they become delinquent and before penalties accrue), pay when due all lawful
claims for labor, materials, supplies, and rents, and pay all other debts and
liabilities that if unpaid would by law result in a writ of attachment,
garnishment, execution, tax lien, or similar writ upon any of the property of
the Company.
     Section 7.12 Enforcement of Rights. To the extent necessary to protect its
intellectual property and without incurring extraordinary expense, the Company
will enforce its rights under all confidentiality and non-competition agreements
it has entered into.
     Section 7.13 Termination of Funding. In the event that the State
Legislature or the State government fails to provide or terminates the funding
necessary for the MEDC to fund the Proceeds, the MEDC may terminate this
Agreement by providing notice to the Company not less than thirty (30) calendar
days prior to the date of cancellation; provided, however, that in the event the
action of the State Legislature or State government results in an immediate
absence or termination of funding, this Agreement may be terminated effective
immediately upon delivery of notice to the Company. In the event of termination
of funding the MEDC has no further obligation to pay for expenditures incurred
by the Company beyond the date of termination of this Agreement and the
Company’s indemnification obligation under Section 5.2 hereof shall be limited
to the Proceeds disbursed as of the time of such termination.
     Section 7.14 Termination of Agreement. Other than as set forth in
Sections 7.13 and 8.2 hereof, this Agreement shall terminate upon payment in
full of the Note, whether by payment at maturity or prepayment.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFAULT
     Section 8.1 Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default” under this
Agreement, unless a written wavier of the Event of Default is signed by the
MEDC: (a) any representation made by the Company shall prove incorrect at the
time that such representation was made in any material respect, including, but
not limited to, any information provided under Section 7.4, the requirements of
Section 3.6 and the original proposal (Exhibit G); (b) any material breach by
the Company of any covenant made by, or obligation of, the Company under this
Agreement (including, without limitation, the Company’s obligations under
Sections 2.5, 3.9, 7.3 and 7.4), which breach is not cured to the reasonable
satisfaction of the MEDC within thirty (30) days after receipt of notice
thereof; provided, however, if such breach cannot be cured within such thirty
(30) day period, it shall not constitute an Event of Default hereunder so long
as the MEDC reasonably determines that the Company is diligently pursuing a cure
thereof; (c) any failure by the Company to pay any installment of principal or
interest when due hereunder and such failure shall continue and shall not be
cured for a period of ten (10) calendar days after the due date of such payment;
(d) the Company’s failure generally to pay debts as they mature, or the
appointment of a receiver or custodian over a material portion of the Company’s
assets, which receiver or custodian is not discharged within sixty (60) calendar
days of such appointment; (e) any voluntary bankruptcy or insolvency proceedings
are commenced by the Company; (f) any involuntary bankruptcy or insolvency
proceedings are commenced against the Company, which proceedings are not set
aside within sixty (60) calendar days from the date of institution thereof;
(g) any writ of attachment, garnishment, execution, tax lien, or similar writ is
issued against the property of the Company which is not either (i) removed
within sixty (60) calendar days, or (ii) bonded over by the Company while being
contested in good faith by appropriate proceedings; (h) the Company’s failure to
timely meet one of the Key Milestones set out in Exhibit “A”; (i) the occurrence
of the Trigger Event; or (j) the Company ceases substantially all of its
operations.
     Section 8.2 Available Remedies. Upon the occurrence of any one or more of
the Events of Default, the MEDC may terminate this Agreement and retains the
right to demand return of any Proceeds paid as a result of the violation of this
Agreement giving rise to such Event of Default. The termination of this
Agreement is not intended to be the sole and exclusive remedy in case any Event
of Default shall occur and each remedy shall be cumulative and in addition to
every other provision or remedy given herein or now or hereafter existing at
law, in equity, by statute or otherwise. The Company will pay all costs and
expenses, including, without limitation, reasonable attorneys fees and expenses
incurred by the MEDC in collecting any sums due the MEDC under this Agreement,
in enforcing any of its rights hereunder due to failure of the Company to comply
with its obligations under this Agreement, or in exercising any remedies
available to the MEDC as result of the occurrence of one or more Events of
Default.
     Section 8.3 Reimbursement. If this Agreement is terminated as described in
Section 8.2 hereof, the MEDC shall have no further obligation to make any
further payment of the Proceeds to the Company. The Company shall reimburse the
MEDC for disbursements of the Proceeds determined to have been expended for
purposes other than as set forth in Section 3.9 hereof and for the Proceeds
which were previously disbursed but not yet expended by the Company and which
are not subject to an irrevocable or non-cancelable legal commitment of the
Company for expenditure of funds contemplated by the Budget or otherwise
approved by the MEDC.

-13-



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Notices. Any notice, approval, request, authorization,
direction or other communication under this Agreement shall be given in writing
and shall be deemed to have been delivered and given for all purposes (i) on the
delivery date if delivered by confirmed facsimile; (ii) on the delivery date if
delivered personally to the Party to whom the same is directed; (iii) one
(1) business day after deposit with a commercial overnight carrier, with written
verification of receipt; or (iv) three (3) business days after the mailing date,
whether or not actually received, if sent by United States mail, return receipt
requested, postage and charges prepaid, or any other means of rapid mail
delivery for which a receipt is available. The notice address for the Parties
shall be the address as set forth in the introductory paragraph of this
Agreement, with the other relevant notice information, including the recipient
for notice and, as applicable, such recipient’s fax number or e-mail address, to
be as reasonably identified by the notifying Party. The MEDC and the Company may
by notice given hereunder designate any further or different addresses to which
subsequent notices shall be sent.
     Section 9.2 Entire Agreement. This Agreement, together with the Exhibits
hereto, sets forth the entire agreement and understanding of the Parties with
respect to the subject matter hereof, and supersedes all prior agreements,
understandings and communications, whether written or oral, with respect to the
subject matter hereof.
     Section 9.3 Counterparts and Copies. This Agreement may be executed in any
number of counterparts, each of which, when executed shall be deemed an
original, and all of which together, shall constitute one and the same
agreement. Copies (whether photostatic, facsimile or otherwise) of this
Agreement may be made and relied upon to the same extent as though such copy was
an original.
     Section 9.4 Severability. If any clause, provision or section of this
Agreement shall be held illegal or invalid by any court, to the extent permitted
by the court order, decree or judgment the invalidity of such clause, provision
or section shall not affect any of the remaining clauses, provisions or sections
hereof and this Agreement shall be construed and enforced as if such illegal or
invalid clause, provision or section had not been contained herein.
     Section 9.5 Captions. The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.
     Section 9.6 Governing Law. This Agreement and the Loan Documents shall be
deemed to be a contract made under the laws of the State, and for all purposes
shall be governed by, and construed in accordance with, the laws of the State
(excluding choice of law rules of such jurisdiction).
     Section 9.7 Jurisdiction. In connection with any dispute between the
parties under this Agreement, the Company hereby irrevocably submits to
jurisdiction of the court of the State of Michigan in Ingham County or, if such
court does not have jurisdiction, the United States District Court for the
Eastern District of Michigan. The Company hereby waives and agrees not to
assert, by way of motion as a defense or otherwise in any such action any claim
(a) that it is not subject to the jurisdiction of such courts, (b) that the
action is brought in an inconvenient forum, (c) that it is immune from any legal
process with respect to itself or is property, (d) that the venue of the suit,
action or other proceeding is improper, or (e) that this Agreement or the
subject matter hereof may not be enforced in or by such courts.
     Section 9.8 Relationship between Parties. The relationship between the
parties is only as described in this Agreement. The Company and its officers,
agents and employees shall

-14-



--------------------------------------------------------------------------------



 



not describe or represent themselves as agents of the MEDC to any individual
person, firm or entity for any purpose.
     Section 9.9 Successors and Assigns. Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Party. The terms and conditions of this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.
     Section 9.10 Waiver. A failure or delay in exercising any right in respect
of this Agreement will not be presumed to operate as a waiver unless otherwise
stated in this Agreement, and a single or partial exercise of any right will not
be presumed to preclude any subsequent or further exercise of that right or the
exercise of any other right.
     Section 9.11 Amendment. This Agreement may not be modified or amended
except pursuant to a written instrument signed by the Parties.
(This space intentionally left blank)

-15-



--------------------------------------------------------------------------------



 



     The Parties have executed this Agreement as of the above written date.
Michigan Economic Development Corporation

         
By
              /s/   James C. Epolito    
 
    James C. Epolito    
 
    Its President and CEO    

Picometrix, LLC
By Advanced Photonix, Inc.
Its Sole Member

         
By
              /s/   Richard D. Kurtz    
 
    Richard D. Kurtz    
 
    Its Chief Executive Officer    

-16-